Judgment, Supreme Court, *799New York County (Marilyn Shafer, J.), entered December 30, 2005, which denied petitioner’s application to annul respondent’s denial of parole and dismissed the petition, unanimously affirmed, without costs.
While petitioner’s prison record is commendable, respondent’s denial of parole based on the serious and violent nature of his offense is not arbitrary and capricious (see Matter of Silmon v Travis, 95 NY2d 470, 476-477 [2000]; People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 133 [1983]). Respondent did find “some aggravating circumstances beyond the inherent seriousness of the crime itself’ (Matter of King v New York State Div. of Parole, 190 AD2d 423, 433 [1993], affd 83 NY2d 788 [1994]), e.g., that petitioner was on parole when he committed the crime. Concur — Mazzarelli, J.P., Andrias, Sullivan, Nardelli and McGuire, JJ.